DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are pending.
Claims 8 and 10-20 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-7 and 9 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanover (U.S. PGPub. 2016/0310502) in view of Karavas (WO2014/202214).
Applicants claims are directed to formulations of microspheres having an average particle size of less than 25 microns combining a biodegradable polymer and an active agent “consisting essentially of” lurasidone, with lurasidone representing greater than 55% by weight of the microspheres.  Applicants disclosure describes the compositions as each of providing extended release of the lurasidone as well as the known utility of lurasidone in the treatment of schizophrenia or depression in people with bipolar disorder.  The disclosure does not specify anything the Examiner can identify as basic or novel characteristics which additional elements cannot interfere with, rendering the “consisting essentially of” language as effectively equivalent to “comprising” in the context of art describing sustained release dosage forms useful in treating schizophrenia or depression associated with bipolar disorder.  Dependent claims specify that the lurasidone is lurasidone HCl, or that the biodegradable polymer is an acid-capped PLGA, and more specifically an acid-terminated PLGA polymer having a 75:25 ratio of lactide to glycolide.  Claim 5 specifies a particular range of lurasidone drug loading.  Claim 6 indicates the polymer has been irradiated, with Claim 7 specifying the composition is a “pharmaceutical”; art describing the use of such compositions to treat disease will be considered, in the absence of a particular specification that the composition is to be used as a pharmaceutical, sufficient to address this claim.  Claim 9 recites certain lurasidone release parameters the composition is to possess.
Vanover describes long-acting injectable microsphere compositions containing antipsychotic agents including lurasidone for use in the treatment of schizophrenia or depression.  [0007; 0023; 0084; 0086; 0092-94; 0195-96].  Vanover indicates these compositions can be obtained by dispersing the agents to be delivered in a polymeric matric, more specifically a PLGA polymer matrix of 75:25 lactide to glycolide, and more specifically an acid-terminated 75:25 PLA/PGA polymer.  [0099; 0109].  These polymer matrices are described by Vanover as particularly suited for providing injectable delayed or sustained release formulations that can deliver the load of agent completely over a period of 30 days.  [0100; 0178].  While Vanover does not specify the degree to which the release of agent may be delayed, Vanover describes advantages in terms of pharmacokinetics and side effects achieved by providing delayed and sustained release dosage forms.  [0102].  Armed with this information, a person of ordinary skill in the art would reasonably have expected that the rate of release is a result-effective variables that achieve the beneficial changes to pharmacokinetics and side-effect profiles Vanover ascribes to modifying the delay and release of agents from the PLGA microspheres.  As such, it would have been routine to optimize the rate of agent release from within the total composition suggested by Vanover.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Vanover indicates that the microspheres may possess a D50 of between 20-30 microns.  [0118].  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).
While Vanover describes acid-terminated 75:25 PLA/PGA polymers as polymer matrices for formulating microspheres of between 20-30 microns loaded with antipsychotics such as lurasidone to provide for a variety of sustained and delayed releasee profiles, Vanover does not specify that the drug load of antipsychotics such as lurasidone should be in excess of 55% of the microsphere composition. 
Karavas also describes injectable PLGA microparticles for releasing active pharmaceutical agents.  (Abs.).  Karavas indicates that some challenges are understood to be overcome when formulating basic/nucleophilic drug substances (drug agents possessing tertiary nitrogen atoms).  (Pg.6, L. 11-26).  A particular agent requiring such formulation is the atypical antipsychotic risperidone, which can possess a delayed and sustained release profile when formulated in PLGA microspheres.  (Pg.7, L.1-21).  Karavas indicates that these problems may be overcome with particular PLGA compositions having a high loading of agent (>20%) which initially release a small amount of agent, with the majority of release coming within 30 days of administration.  (Pg.8, L.9-20), see Peterson, supra.  PLGA polymers having the 75:25 PLA:PGA ratio of Vanover and the instant claims are described, having average particle sizes overlapping both Vanover and the instant claims.  (Pg.11, L.25 – Pg.12, L.8).
Because Karavas also describes loading 75:25 PLA:PGA ratio PLGA microparticles with basic antipsychotic drugs such as risperidone to levels in excess of 20%, and the lurasidone of both the instant claims and the Vanover reference possesses not only gross structural similarities to risperidone, but also includes multiple tertiary amines which Karavas indicates qualifies an agent as basic/nucleophilic within the understanding of their teachings, it would have been prima facie obvious to have included the antipsychotic lurasidone at concentrations over 20%, a range overlapping and therefore rendering obvious that of the instant claims, in the 75:25 PLA:PGA ratio PLGA matrices taught by Vanover to provide pharmaceutical dosage forms having improved delayed and sustained release properties.

Claims 1-5, 7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanover and Karavas as applied to claims 1, 3-5, 7, and 9 above, and further in view of Kulkarni (WO2018/015915).
Vanover and Karavas, discussed in greater detail above, suggest forming injectable pharmaceutical compositions employing acid-terminated 75:25 PLA/PGA polymers as polymer matrices for formulating microspheres of between 20-30 microns loaded with concentrations in excess of 20% of antipsychotics such as lurasidone.
Neither Vanover nor Karavas specify that the lurasidone to be employed is the lurasidone HCl of instant Claim 2.
This is cured by the teachings of Kulkarni, which indicates that the commercially available form of lurasidone is in fact the hydrochloride salt.  (Pg.2, L.3-6).
It would have been prima facie obvious to have used lurasidone hydrochloride as the lurasidone in the injectable delayed-sustained release PLGA microparticles suggested by the teachings of Vanover and Karavas because it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).

Claims 1-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanover, Karavas, and Kulkarni as applied to claims 1-5, 7, and 9 above, and further in view of Gutierro Aduriz (U.S. PGPub. 2015/0150791).
Vanover, Karavas, and Kulkarni suggest forming injectable pharmaceutical compositions employing acid-terminated 75:25 PLA/PGA polymers as polymer matrices for formulating microspheres of between 20-30 microns loaded with concentrations in excess of 20% of antipsychotics such as lurasidone HCl.
None of Vanover, Karavas, and Kulkarni, however, describe irradiating the polymer.
This is addressed by the teachings of Gutierro Aduriz, which indicates that polymers such as PLGA need to be sterilized prior to injection, and that irradiation is a known means of providing the sterile polymers required for injection.  [0052].
It would have been prima facie obvious to one of ordinary skill in the art to have sterilized the PLGA polymer of the compositions of Vanover, Karavas, and Kulkarni via irradiation to provide a polymer sterile for injection, because Gutierro Aduriz establishes that the irradiation of polymers such as PLGA was a means known to provide the sterile polymers required for injection.

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.
Applicants argue that the examples of Vanover do not describe sustained release particles of lurasidone and, despite reciting lurasidone as an additional active agent, do not specify how the additional agents are to be administered.  Applicants are reminded that art is not limited to specifically described working examples.  In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966), In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966) (establishing that a reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art).  Here, the fact that none of the examples of Vanover incorporate lurasidone does nothing to detract from the fact that Vanover indeed suggests providing lurasidone in the microparticle compositions described therein.  See, e.g., [0195-96].  As Vanover describes providing compositions combining the compounds of Formula I, an agent useful for the treatment of schizophrenia and depression, like lurasidone, with additional antipsychotic agents including lurasidone, in microparticle form, the art indeed suggests the compositions encompassed by the claims.
Applicants assertion that the compositions of the instant claims contain only lurasidone is inaccurate; applicants claims specify that he active agent “consists essentially of” lurasidone.  As the Examiner explains above, because applicants fail to indicate the basic and novel characteristics of the invention additional components are not to interfere with, the art-described extended release compositions of lurasidone and an additional drug for the treatment of schizophrenia and depression is includable in the invention, as the agents are described as addressing the same medical conditions.
Applicants arguments concerning the teachings of Karavas fail to persuade for similar reasons, as the totality of information conveyed by Karavas is not limited to the working examples, but instead includes what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As each of Vanover and Karavas are analogous art to the instant application, the examiner’s reliance on and combination of their teachings is proper.  Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613